Exhibit 10.2(f)

AMENDMENT NO. 5

TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED

PARTNERSHIP

OF

ATLAS PIPELINE PARTNERS, L.P.

THIS AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF ATLAS PIPELINE PARTNERS, L.P. (this “Amendment”), dated as of
December 30, 2008, is entered into and effectuated by Atlas Pipeline Partners
GP, LLC, a Delaware limited liability company (the “General Partner”) and the
general partner of Atlas Pipeline Partners, L.P., a Delaware limited partnership
(the “Partnership”), pursuant to authority granted to it in Sections 5.6 and
13.1 of the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of March 9, 2004 (the “Limited Partnership
Agreement”). Capitalized terms used but not defined herein are used as defined
in the Limited Partnership Agreement.

WHEREAS, Section 5.6(a) of the Limited Partnership Agreement provides that the
Partnership may issue additional Partnership Securities for any Partnership
purpose at any time and from time to time for such consideration and on such
terms and conditions as shall be established by the General Partner in its sole
discretion, all without the approval of any Limited Partners (subject to the
provisions of Section 5.7 of the Limited Partnership Agreement);

WHEREAS, Section 5.6(b) of the Limited Partnership Agreement provides that the
Partnership Securities authorized to be issued by the Partnership pursuant to
Section 5.6(a) of the Limited Partnership Agreement may be issued in one or more
classes, or one or more series of any such classes, with such designations,
preferences, rights, powers and duties (which may be senior to existing classes
and series of Partnership Securities) as shall be fixed by the General Partner;

WHEREAS, Section 13.1(g) of the Limited Partnership Agreement provides that the
General Partner, without the approval of any Partner or Assignee (subject to the
terms of Section 5.7 of the Limited Partnership Agreement), may amend any
provision of the Limited Partnership Agreement that the General Partner
determines to be necessary or advisable in connection with the authorization of
issuance of any class or series of Partnership Securities pursuant to
Section 5.6 of the Limited Partnership Agreement, and the General Partner has
determined that the amendments contemplated hereby are necessary or appropriate
in connection therewith;

WHEREAS, the General Partner deems it in the best interest of the Partnership to
effect this Amendment to provide for (i) the issuance of the Preferred Units,
(ii) the conversion of the Preferred Units into Common Units in accordance with
the terms described herein and (iii) such other matters as are provided herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, it is hereby agreed as follows:

A. Amendment. The Limited Partnership Agreement is hereby amended as follows:

1. Section 1.1 of the Limited Partnership Agreement is hereby amended to add or
amend the following definitions in appropriate alphabetical order:

“2006 Preferred Unit” means a Partnership Security having the rights and
obligations set forth in the Amended and Restated Certificate of Designation of
the Powers, Preferences and Relative Participating Optional and other Special
Rights of Preferred Units and Qualifications, Limitations and Restrictions
thereof of 6.5% Cumulative Convertible Preferred Units for Atlas Pipeline
Partners, L.P. dated March 13, 2006 and amended April 18, 2007, attached hereto
as Exhibit 5.12(a) and incorporated herein (the “2006 Preferred Certificate of
Designation”). A 2006 Preferred Unit shall not constitute a Unit or a Common
Unit until such time as such Preferred Unit is converted into a Common Unit.

“Class B Preferred Unit” means a Partnership Security having the rights and
obligations set forth in the Amended and Restated Certificate of Designation of
the Powers, Preferences and Relative Participating Optional and other Special
Rights of Preferred Units and Qualifications, Limitations and Restrictions
thereof of 12% Cumulative Convertible Class B Preferred Units for Atlas Pipeline
Partners, L.P. dated December 30, 2008, attached hereto as Exhibit 5.12(b) and
incorporated herein (the “Class B Preferred Certificate of Designation”). A
Class B Preferred Unit shall not constitute a Unit or a Common Unit until such
time as such Preferred Unit is converted into a Common Unit.

“Issue Price” means the price at which a Unit is purchased from the Partnership
net of any sales commissions or underwriting charged to the Partnership; for the
avoidance of doubt, in the case of the Preferred Units, the Issue Price shall be
deemed to be $1,000 per Preferred Unit.

“Preferred Unit” means a 2006 Preferred Unit or a Class B Preferred Unit.

2. Article V of the Limited Partnership Agreement is hereby amended to add a new
Section 5.12 reflecting a new series of Partnership Securities as follows:

SECTION 5.12 Preferred Units.

The General Partner has designated and created a series of Partnership
Securities designated as “Preferred Units” and consisting of a total of 40,000
of 2006 Preferred Units and fixed the designations, preferences and relative,
participating, optional and other special rights of the Preferred Units and
qualifications, limitations and restrictions thereof as set forth in the 2006
Preferred Certificate of Designation. A form Certificate evidencing 2006
Preferred Units is attached as Exhibit 5.12(a). The General Partner has
designated

 

2



--------------------------------------------------------------------------------

and created a series of Partnership Securities designated as “Preferred Units”
and consisting of a total of 20,000 of Class B Preferred Units and fixed the
designations, preferences and relative, participating, optional and other
special rights of the Preferred Units and qualifications, limitations and
restrictions thereof as set forth in the Class B Preferred Certificate of
Designation. A form Certificate evidencing Class B Preferred Units is attached
as Exhibit 5.12(a).

3. Article VI of the Limited Partnership Agreement is hereby amended to add a
new Section 6.1(d)(xiv) as follows:

(xiv) Allocations for Preferred Units.

(A) With respect to any taxable period of the Partnership ending upon, or after,
a Book-Up Event, a Book-Down Event or a sale of all or substantially all of the
assets of the Partnership occurring after the date of conversion of the
Preferred Units, Partnership items of income or gain for such taxable period
shall be allocated 100% to the Partners holding common units issued as a result
of the conversion of Preferred Units (“Converted Common Units”) that are
outstanding as of the time of such event in proportion to the number of
Converted Common Units held by such Partners, until each such Partner has been
allocated the amount that increases the Capital Account of such Converted Common
Units to the Per Unit Capital for a then Outstanding Common Unit (other than a
Converted Common Unit).

(B) With respect to any taxable period of the Partnership ending upon, or after,
the transfer of Converted Common Units to a person that is not an affiliate of
the holder, Partnership items of income or gain for such taxable period shall be
allocated 100% to the Partners transferring such Converted Common Units in
proportion to the number of Converted Common Units transferred by such Partners,
until each such Partner has been allocated the amount that increases the Capital
Account of such Converted Common Unit to the Per Unit Capital Amount for a then
outstanding Unit (other than a Converted Preferred Unit).

4. Article VI is hereby amended to add a new Section 6.10 as follows:

SECTION 6.10 Special Provisions Relating to Holders of Converted Common Units.

A holder of a Converted Common Unit resulting from the conversion of a Preferred
Unit into Common Unit pursuant to Section 5.12 shall be required to provide
notice to the General Partner of the number of Converted Common Units
transferred by such holder no later than the last Business Day of the calendar
year during which such transfer occurred, unless (x) the transfer is to an
Affiliate of the holder or (y) by virtue of the application of
Section 6.1(d)(xiii)(B) to a prior transfer of the Converted Common Unit or the

 

3



--------------------------------------------------------------------------------

application of Section 6.1(d)(xiii)(A), the General Partner has previously
determined, based on advice of counsel, that the Converted Common Unit should
have, as substantive matter, like intrinsic economic and federal income tax
characteristics of an Initial Unit; provided, that such holder may cure any
failure to provide such notice by providing such notice within 20 days of the
last Business Day of such calendar year. The sole and exclusive remedy for any
holder’s failure to provide any such notice shall be the enforcement of the
remedy of specific performance against such holder and there will be no monetary
damages. In connection with the condition imposed by this Section 6.10, the
General Partner shall take whatever steps are required to provide economic
uniformity to the Converted Common Units in preparation for a transfer thereof,
including the application of Section 6.1(d)(xiii)(B); provided, however, that no
such steps may be taken that would have a material adverse effect on the
Unitholders holding Units represented by Unit Certificates.

B. Agreement in Effect. Except as hereby amended, the Limited Partnership
Agreement shall remain in full force and effect.

C. Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the state of Delaware, without regard to principles of
conflicts of laws.

D. Invalidity of Provisions. If any provision of this Amendment is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

ATLAS PIPELINE PARTNERS, L.P. By: Atlas Pipeline Partners GP, LLC, its general
partner

By:

 

 

Name:   Title:  

 

5